DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered.

				Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 are allowed.

				Reasons for Allowance
     	The following is an examiner's statement of reasons for allowance:
 	The closest prior art of record is Bailey et al (US Application No. 20140337242A1, hereinafter Bailey) in view of Silva (US Application No. 2008/0040024 A1). The combination of Bailey and Silva fails to teach or suggest a matching process to store a matching score which is determined based on the applicant information and the 
 	
The closest prior art of record is Bailey et al (US Application No. 2014/0337242A1, hereinafter Bailey) in view of Silva (US Application No. 2008/0040024 A1). The combination of Bailey and Silva fails to teach or suggest a matching process to store a matching score which is determined based on the applicant information and the requirement information; and an applicant distribution display process to make the terminal of the seeker display a neighboring map including a position of an address designated by the seeker and a matching score which the seeker is concerned with; wherein said matching score displayed by the applicants distribution display process is superimposed on the neighboring map and is displayed at the position of the registered address of an applicant who is concerned with the matching score.as recited in independent claim 8

 	The closest prior art of record is Bailey et al (US Application No. 2014/0337242A1, hereinafter Bailey) in view of Silva (US Application No. 2008/0040024 A1). The combination of Bailey and Silva fails to teach or suggesta matching process to store a matching score which is determined based on the applicant information and the 
	As per dependent claims 2-4, 6-11, 13-18, and 20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable independent claims 1, 8, and 15. Therefore, dependent claims 2-4, 6-11, 13-18, and 20 are allowable for the same reason set forth above.
Therefore, Claims 1-4, 6-11, 13-18 and 20 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295,1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination discloses or suggests the combinations of limitations specified in the independent claims.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMAIN JEANTY/Primary Examiner, Art Unit 3623